Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 1 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 2 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 3 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 4 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 5 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 6 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 7 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 8 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 9 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 10 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 11 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 12 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 13 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 14 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 15 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 16 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 17 of 18
Case 2:20-bk-18422-WB   Doc 12 Filed 09/29/20 Entered 09/29/20 12:22:05   Desc
                        Main Document    Page 18 of 18
